DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ribs” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2-accordion structure, 4-suction cup, 5-vehicle, 7-top, 8-bottom, 15-laminated structure, 27-element, 29-hinge segment, 35-segment, 36-solid hinge and 46- partial slit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
It is believed the word “diploid” used on Page 6, lines 12 and 15 and Page 7, line 16 is meant to be --deployed--.
It is believed the word “been” on Page 7, line 1 is meant to be --being--.
It is believed the word “sited” on Page 7, line 13 is meant to be --sided--.
It is believed the word “permits” on Page 7, line 22 is meant to be --permitting--.
It is believed the word “provide” on Page 8, line 13 is meant to be --providing--.
It is believed the word “manages” on Page 8, line 19 is meant to be --managed--.
It is believed the word “cool” on Page 11, line 18 is meant to be --temperature--.
It is believed the word “varies” on Page 11, line 22 is meant to be --various--.
It is believed the word “skills” on Page 11, line 23 is meant to --skill--.
It is believed the word “archived” on Page 12, line 8 is meant to be --achieved--.
Claim Objections
Claims 1, 4-5, 13-14, 17 and 19 are objected to because of the following informalities: 
In line 1 of claim 1, reference numeral “1” should be removed from claim language.
In line 2 of claim 1, it believed that the word “construct” is supposed to read “construction”, as “construct” refers to an abstract idea and construction refers to a structure.
In line 8 of claim 1, “the said” is repetitive and should only use “the” or “said” and not both.
In line 3 of claim 4, it is believed that “each said of” should read --each of said--.
In line 1 of claim 5, it is believed that “of claim of claim 3” should read --of claim 3--.
In line 1 of claim 13, it is believed the phrase “each said section” should read --each of said sections--.
In line 1 of claim 14, it is believed that “of claim of claim 13” should read --of claim 13--.
In line 6 of claim 17, it is believed that “forming” should be changed to “form”.
In claim 17, the term “advantageously” implies improved function, which is improper claim language and should be removed.
In line 6 of claim 19, it is believed that “laminate” should be changed to “laminates”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Due to the extent of the lack of enablement, no reasonable search could be conducted of the prior art and the claims have not been further treated on the merits.
Regarding claims 16 and 17, there is no direct reference to the process of the over molding operation as it relates to the construction of a rigid rib and connecting structures provided in the specification and it is unclear how this operation might be applied to the rigid rib, connecting structures and existing top and bottom flexible structures. Examiner acknowledges a reference to over molding is presented in the Summary of the Invention; however, such a reference does not offer any enablement to one of ordinary skill in the art to be able to reproduce the claimed invention. The limitation “existing top and bottom flexible structures” is also not acceptable in a method claim; the process by which the structures are formed must also be described as it relates to the method of manufacture.
Regarding claim 17, it is unclear what is meant by “exterior soft rib” and a description of this feature is not found in the specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Regarding claim 19, it is unclear what is meant by the term “corrugated laminates” in this context and a description of this feature is not found in the specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim also appears to use features from two separate embodiments while the specification does not describe the features in the claimed embodiment.
Regarding claim 20, it is unclear what is meant by the terms “continuous material rib” and “reduced material cross section” in this context and these features are not found in the specification. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 4-5 of claim 1, the claim recites “top and bottom elements extend in tensile apposition when forcibly compressed.” It is unclear how the extension of the elements occurs. Is the truss changing some manner in this extension? If so, how is this change taking place? It is unclear what is meant by “tensile apposition”, as tensile refers to stretching, while apposition refers to “the positioning of things side by side”, according to Oxford Dictionary. It is also unclear what is being compressed; is it simply the material of the bottom and top elements or is it something else?
In line 6 of claim 1, it is unclear what is meant by “angular apposition”.
In line 8 of claim 1, it is unclear how the top and bottom elements constrain the rigid elements.
Claim 1 recites the limitation "said triangular apposition" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear what this phrase means.
In line 10 of claim 1, it is unclear what is meant by “said truss is collapsed”. It is unclear how this is different from the compression that is described in line 5 of claim 1.
Claim 1 recites the limitation "said semi rigid intermediate elements" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
In line 11 of claim 1, it is unclear what is meant by the term “parallel apposition.”
Claim 1 recites the limitation "said truss folding" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the flexible materials permit folding to occur.
In line 1 of claim 2, the phrase “A protective cover construct of claim 1” is unclear, as this phrase is not found in claim 1 and the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 1? It is thought that the article “the” should be used in place of “a”.
In lines 1-2 of claim 2, it is unclear which “flexible elements” are being referenced and how they form a hinge connection with the intermediate elements.
In line 2 of claim 2, the term “a unitary truss” renders the claim indefinite, as the term is already used in a claim on which claim 2 depends. Is this a second unitary truss or the same unitary truss referred to in claim 1?
In line 1 of claim 3, the phrase “A protective cover construct of claim 2” is unclear because the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 2? It is thought that the article “the” should be used in place of “a”.
Claim 3 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In line 1 of claims 4-6, the phrase “A protective cover construct of claim 3” is unclear because the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 3? It is thought that the article “the” should be used in place of “a”.
In lines 1-2 of claim 4, it is unclear how “said truss is formed in a unitary foldable structure”. Is this truss a different truss from that claimed in claim 1?
In lines 3-4 of claim 4, it is unclear how each section is connected and to what each section is connected. Is each section connected to an adjacent section or is it connected to the flexible elements or both?
In lines 5-6 of claim 4, it is unclear what is meant by “said hinged connections are disposed in alternate order to said top and bottom of said flexible top elements”. Are the hinged connections only connected to the flexible top element? How are the connections being alternated on a single flexible element without compromising the truss structure?
In lines 1-2 of claim 6, it is unclear whether “unitary foldable form” refers to the same “unitary truss construction” that is found in claim 1 or if it is an additional form of the truss.
In line 1 of claim 7, the phrase “A protective cover construct of claim 5” is unclear because the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 5?
In lines 5-6 of claim 8, it is unclear what is meant by the recitation of “hinged angularly apposed intermediate elements” and how they are connected to the hinged top elements and hinged bottom elements.
Claim 8 recites the limitation "said element junctions" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In lines 7-8 of claim 8, it is unclear how the element junctions form junctions of the top, bottom and intermediate elements.
Claim 8 recites the limitation "said top and said bottom and said intermediate elements" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is an independent claim and the recitation of a top, bottom and intermediate element does not occur in the claim language, but a “hinged top”, “hinged bottom” and “hinged intermediate elements” are recited. Are the elements referred to in lines 7-8 meant to be the hinged elements recited in this independent claim or a different set of elements?
In lines 3-4 of claim 9, it is unclear what is meant by the recitation: “said top and said bottom elements having a thin cross section are exemplary flexible”. What is flexible? Is the cross section flexible or the top and bottom elements? The use of “exemplary” is improper in this context and should be replaced with an adverb to describe flexible.
In line 5 of claim 9, it is unclear what is meant by the recitation: “said intermediate elements having of thick cross section are exemplary rigid”. Is the cross section rigid? Are the intermediate elements rigid? The use of “exemplary” is improper in this context and should be replaced with an adverb to describe rigid.
Claim 9 recites the limitation "said truss elements" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In line 6 of claim 9, it is unclear how the truss elements form flexible hinge junctions.
In line 4 of claim 10, it is unclear what is meant by the recitation: “said intermediate elements having of thick cross section are exemplary rigid”. Is the cross section rigid? Are the intermediate elements rigid? The use of “exemplary” is improper in this context and should be replaced with an adverb to describe rigid.
In line 5 of claim 10, it is unclear what is being welded and how it forms flexible hinge junctions.
In line 1 of claim 11, it is unclear how “said truss is formed in multiple materials”. Is the truss being covered by material? Or is it formed from different materials?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “preferably”, and the claim also recites directed which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In line 1 of claim 13, the phrase “A protective cover construct of claim 12” is unclear because the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 12? It is thought that the article “the” should be used in place of “a”.
Claim 13 recites the limitation "said adjacent section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In lines 5-6 of claim 13, it is unclear what is meant by “said hinged connections are disposed in alternate order to said top and bottom of said flexible top elements”. Are the hinged connections only connected to the flexible top element? How are the connections being alternated on a single flexible element without compromising the truss structure?
In line 1 of claim 14-15, the phrase “A protective cover construct of claim 13” is unclear because the indefinite article “a” is used. Is this another protective cover or the same one as recited in claim 13? It is thought that the article “the” should be used in place of “a”.
Claim 16 recites the limitation "said first and second alternate method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said rigid rib" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recite “a method of manufacturing”, but do not recite the steps of a method. The recitation of “an over molding operation” is a product-by-process limitation and does not constitute a method claim.
Claim 17 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the connecting structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "existing top and bottom flexible structures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "existing rigid rib structures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In line 7 of claim 17, it is unclear what is meant by “cover cushioning contact” and how it is provided by the connecting structures. Are “cover” and “cushion” meant to be two separate functions performed by the exterior soft rib?
Claim 17 recites the limitation "the protected surfaces" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-23 recite “a method” or “the method”, but do not provide a recitation of steps or actions required to manufacture or form the claimed invention. The claims should be amended to reflect an apparatus claim.
Claim 18 recites the limitation "the steps" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In line 5 of claim 18, it is unclear what is meant by “angularly apposed”.
In lines 5-6 of claim 18, the claim limitation “rigid structures” is used, but it is unclear whether this is a reference to the “rigid intermediate angularly apposed structures” in the same line, or a different set of rigid structures, as there is no article. The claim limitation in line 5 uses “a”, referring to one structure, but the claimed limitation refers to “structures”. Is it one rigid 
In line 6 of claim 18, it is unclear what is meant by “lengthwise interrupted” in the claim. Is it referring to a lack of continuity in the structure? Is it a point at which a segment edge is defined? Which axis is lengthwise? What reference is being used to define “lengthwise”?
In line 7 of claim 18, “a top flexible structure” is recited. It is unclear whether this is the same structure referred to in line 4 of claim 18 or if it is a separate structure.
Claim 18 recites the limitation "the level" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In line 7 of claim 18, it is unclear what is meant by “at the level of”. This language lacks antecedent basis in the specification. To what does “level” refer? Is it a horizontal plane parallel with an interruption? Is it referring to the extremity of the interruption? Is it indicating that the interruption is in line with the rigid structure?
In lines 13-14 of claim 18, it is unclear what is meant by “extending further than said rigid structures at regular intervals”. What reference is being used to define further? How is it extending further? How are regular intervals defined?
Claim 18 recites the limitation "said protected structures" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "collapsible truss" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "top and bottom flexible fabric structures" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "rigid intermediate ribs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "rib width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In lines 4-5 of claim 19, it is unclear what is meant by the limitation “rib width is formed by interruptions of said corrugations forming folding hinges.” It is unclear what is meant by interruptions and how such interruptions are capable of forming a hinge.
In lines 6-7 of claim 19, it is unclear how the folding hinges form the corrugated laminates when in line 5, the corrugations from the folding hinges. Are the corrugations different from the corrugated laminates? How do the hinges form the corrugated laminates? Are they simply aligning the laminates in an accordion configuration?
Claim 19 recites the limitation "said accordion top and bottom hinges" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the partially extended accordion" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
In line 9 of claim 19, it is unclear how the “top and bottom structures being fully extended forming a truss.” What is meant by fully extended? How do they form a truss? Is the truss forming a different truss from that being referenced in line 1 of claim 19?
Claim 20 recites the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In line 4 of claim 20, it is unclear what is meant by “continuous material ribs”; are the ribs made of continuous material? Are the ribs continuous and made of a material?
In line 5 of claim 20, it is unclear what is meant by “reduced material cross section”; is the cross section reduced? Is the amount of material in the cross section reduced while maintaining a continuous cross sectional structure?
Claim 20 recites the limitation "said rib material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In line 7 of claim 20, it is unclear how “integrally” is to be interpreted. Is it intended to convey that the hinges are permanently connected to the top and bottom as one piece or are they meant to be three distinct pieces that work together as one piece?
Claim 21 recites the limitation "the laminate face" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In line 3 of claim 22, it is unclear what is meant by “constructed flat further forming said hinges”; how does a flat construction form hinges? What is flat? Is the reduced cross section flat?
Claim limitation “flexible attachment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the disclosure, there are alternate methods for attachment of the protective cover; however, there are no “flexible attachment means” outlined and none of the attachment methods disclosed are provided on the truss. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 11, as broadly as recited and best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Pat 9,302,572).
Regarding claim 1, Wang discloses a protective cover apparatus 10 with a unitary truss structure 8 with a flexible top sheet 2, a flexible bottom sheet 4 and rigid intermediate elements 12 inserted between the top and bottom flexible sheets. The top sheet 2 and bottom sheet 4 are stretched taut to absorb the impact of falling objects (see Col. 5, lines 32-40) and the rigid intermediate elements 12 are arranged in an angled manner that, when constrained by the top sheet 2 and bottom sheet 4, is triangular 
Regarding claim 2, Wang discloses the protective cover apparatus 10 of claim 1, wherein the flexible top sheet 2 and flexible bottom sheet 4 form a connection with the rigid intermediate elements 12 that acts as a hinge to allow for the collapse of the cover (see Figure 8).
Regarding claim 8, Wang discloses a protective cover apparatus 10 for impact protection with a unitary truss structure 8 cross section extending perpendicular to the plane in which the truss structure is formed with a flexible top sheet 2, a flexible bottom sheet 4 and rigid intermediate elements 12 inserted between the top and bottom flexible sheets. The rigid intermediate elements 12 are arranged in an angled manner that, when constrained by the top sheet 2 and bottom sheet 4, is triangular (see Figure 2). The rigid intermediate elements are hinged by their connection to the top sheet 2 and bottom sheet 4, allowing the rigid intermediate elements 12 to be folded to rest parallel so the cover to be folded for storage (see Figure 8).
Regarding claim 9, Wang discloses the protective cover apparatus 10 of claim 8, wherein the top sheet 2 and bottom sheet 4 are flexible and have a thin cross section (see Figure 1) and the intermediate elements 12 are thick and rigid (see Figure 1; Col. 4, lines 4-8). The thin cross sections of the flexible top and bottom sheets act as a hinge element between the rigid intermediate elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5, as broadly as recited and best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Antopolsky et al. (US Pat 5,087,092).
Regarding claim 3, Wang discloses the protective cover apparatus 10 of claim 2 with a top flexible sheet 2, a bottom flexible sheet 4 and rigid intermediate elements 12 (see Figure 1); however, Wang fails to disclose that the protective cover apparatus 10 is deployed in the width direction of a vehicle with the rigid intermediate elements 12 arranged perpendicular to the width of the vehicle.
Antopolsky et al. disclose a cover 2 for a vehicle 4 that is folded in accordion manner and deployed in the width direction of the vehicle so that the fold lines are perpendicular to the width of the vehicle, allowing for the cover to be adjustable to the width of multiple vehicles (see Abstract, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the protective cover apparatus of Wang with the rigid intermediate elements perpendicular to the width of a vehicle, as taught by Antopolsky et al., to allow for the adjustment of the width of the cover to fit multiple vehicles.
Regarding claim 5, Wang, as modified by Antopolsky et al., discloses flexible straps 26, 34 attached to the truss structure 8 (see Figure 3) as an attachment means for attachment to a vehicle (see Col. 7, lines 14-15).
Claim 4, as broadly as recited and best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as modified by Antopolsky et al., in view of Ching (US Pat 9,994,097).
Regarding claim 4, Wang, as modified by Antopolsky et al., discloses a protective cover apparatus 10 of claim 3 that is capable of being folded and having a flexible top sheet 2 and a flexible bottom sheet 4; however, Wang, as modified by Antopolsky et al., fails to disclose that the protective 
Ching discloses a vehicle protective cover 102 for protecting against impact and having a plurality of sections 202 (see Figure 2). The plurality of sections 202 are connected at joint 302 by using a continuous sheet to form the top or bottom of each adjacent section and alternating at each joint, to allow for the folding of the cover for compact storage (see Figures 3A-D; Col. 4, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the protective cover apparatus of Wang, as modified by Antopolsky et al., with a plurality of sections that are hingedly connected by alternating the connection of the truss structure to the flexible top sheet and flexible bottom sheet at each joint, as taught by Ching, to allow for the folding of the cover for compact storage.
Claim 6, as broadly as recited and best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as modified by Antopolsky et al., in view of Jester (US Pat 6,439,644).
Wang, as modified by Antopolsky et al., discloses the protective cover apparatus 10 of claim 3 having a plurality of straps 26, 34 used for attachment; however, Wang, as modified by Antopolsky et al., fails to disclose that the protective cover can be used to protect a building structure.
Jester discloses a protective cover 14 for a vehicle that can also be used to protect a building structure (see Figure 5) using straps 27 to secure the cover to a building.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the protective cover apparatus of Wang, as modified by Antopolsky et al., to be capable of also covering a building structure, as taught by Jester, to promote economic efficiency for consumers and manufacturing.
Claim 7, as broadly as recited and best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as modified by Antopolsky et al., in view of Rolan (US Pat 4,821,785).
Regarding claim 7, Wang, as modified by Antopolsky et al., discloses the protective cover apparatus 10 of claim 5 with a top sheet and a bottom sheet; however, Wang, as modified by Antopolsky 
Rolan discloses a vehicle protective cover 10 made of a flexible polymer (see Col. 4, lines 59-60) with fiber reinforcement 64 (see Figure 4) that is arranged perpendicularly within the cover 10.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the top and bottom sheets of Wang, as modified by Antopolsky et al., with fiber reinforcement that is perpendicular to the rigid intermediate elements, as taught by Rolan, to provide additional protection in the impact resistant cover.
Claims 10-11, as broadly as recited and best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Henk (US Pat 5,242,206).
Regarding claim 10, Wang discloses the protective cover apparatus 10 of claim 9, wherein the top sheet 2 and bottom sheet 4 are made of a thin, flexible material and the intermediate elements 12 are a thick, rigid material; however, Wang does not disclose that the rigid intermediate elements are welded to the top and bottom sheets.
Henk discloses a protective cover 10 for a vehicle with a flexible top sheet 12 and a flexible bottom sheet 14 that are joined together using thermal welding (see Col. 2, lines 66-68).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to weld the rigid intermediate elements to the top sheet and bottom sheet, as taught by Henk, to avoid using chemical adhesives that could break down over time.
Regarding claim 11, Wang, as modified by Henk, discloses the protective cover apparatus 10 of claim 10, wherein the flexible top sheet 2 and the flexible bottom sheet 4 are made from a thin, flexible polymer and the rigid intermediate elements 12 are made from a rigid plastic, or polymer (see Col. 7, line 35).
Regarding product by process limitations in claims 11 the claimed product is the same as the product of the prior art reference Wang and:
.
Claim 12, as broadly as recited and best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rolan.
Regarding claim 12, Wang discloses the protective cover apparatus of claim 8; however, Wang fails to disclose that the top and bottom sheets include fiber reinforcement directed along the first direction.
Rolan discloses a vehicle protective cover 10 made of a flexible polymer (see Col. 4, lines 59-60) with fiber reinforcement 64 (see Figure 4) that is arranged perpendicularly within the cover 10.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the top and bottom sheets of Wang with fiber reinforcement directed along the first direction, as taught by Rolan, to provide additional protection in the impact resistant cover.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as modified by Rolan, in view of Ching.
Regarding claim 13, Wang, as modified by Rolan, discloses the protective cover apparatus 10 of claim 12; however, Wang, as modified by Rolan, fails to disclose that the protective cover apparatus has a plurality of sections and that those sections are hingedly connected by alternating the connection of the truss structure to the flexible top sheet and flexible bottom sheet.
Ching discloses a vehicle protective cover 102 for protecting against impact and having a plurality of sections 202 (see Figure 2). The plurality of sections 202 are connected at joint 302 by using a continuous sheet to form the top or bottom of each adjacent section and alternating at each joint, to allow for the folding of the cover for compact storage (see Figures 3A-D; Col. 4, lines 3-7).

Regarding claim 14, Wang, as modified by Rolan and Ching, discloses the protective cover apparatus 10 is provided with flexible straps 26, 34 attached to the truss structure 8 (see Figure 3) as an attachment means for attachment to a vehicle (see Col. 7, lines 14-15).
Claim 15, as broadly as recited and best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as modified by Rolan and Ching, in view of Jester.
Wang, as modified by Rolan and Ching, discloses the protective cover apparatus 10 of claim 3 having a plurality of straps 26, 34 used for attachment; however, Wang, as modified by Rolan and Ching, fails to disclose that the protective cover can be used to protect a building structure.
Jester discloses a protective cover 14 for a vehicle that can also be used to protect a building structure (see Figure 5) using straps 27 to secure the cover to a building.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the protective cover apparatus of Wang, as modified by Rolan and Ching, to be capable of also covering a building structure, as taught by Jester, to promote economic efficiency for consumers and manufacturing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehnhoff (US Pat 5,324,090) discloses a protective cover for a vehicle windshield with a truss structure between a top and bottom sheet. Wilson (US Pat 6,893,074) discloses a protective cover for a vehicle with a plurality of sections and a plurality of flexible straps for attachment to the vehicle. Williams (US Pat 8,430, 445) discloses an impact resistant cover for a vehicle windshield with a plurality of sections and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           
/Joseph D. Pape/             Primary Examiner, Art Unit 3612